Citation Nr: 0715958	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-18 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for dermatitis of the 
hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel  


INTRODUCTION

The veteran retired from military service in April 1967, 
having served on active duty a total of twenty years, eight 
months, and eighteen days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, denying the veteran's claims 
of entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), degenerative disc disease of the 
lumbar spine, tinnitus, and dermatitis of both hands.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in March 2007, a 
transcript of which is of record.  At such proceeding, the 
veteran requested that the record remain open for a period of 
sixty days in which to submit additional documentary 
evidence; such request was approved.  Additional evidence was 
received by the Board later in March 2007, along with a 
waiver of initial review of such evidence by the RO.  

At the March 2007 hearing, the veteran moved the Board to 
advance his appeal on its docket.  Such motion was granted at 
that time and expedited consideration of the veteran's appeal 
has followed.  


FINDINGS OF FACT

1.  The veteran received inservice medical care for lung, low 
back, and skin complaints.  

2.  There is no showing of tinnitus of either ear in service 
or for many, many years following the veteran's retirement 
from military service.  

3.  The existence of current disability involving COPD, 
degenerative disc disease of the lumbar spine, bilateral 
tinnitus, and dermatitis of the hands is demonstrated.  

4.  Competent evidence linking the veteran's currently shown 
disabilities of COPD, degenerative disc disease of the lumbar 
spine, bilateral tinnitus, and dermatitis of the hands to his 
period(s) of military service or any event thereof is 
lacking.  


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2006).

2.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2006).

3.  Tinnitus of either ear was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326 (2006).

4.  Dermatitis of either hand was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the case at hand, the Board finds that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed to substantiate and complete 
the veteran's claims, notice of what part of that evidence 
was to be provided by him, and notice of what part VA was 
required to obtain for the veteran were furnished to him in 
the RO's letters of August, September, and October 2003.  The 
veteran was thereby notified that he should submit all 
pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this instance, VCAA notice was issued prior to the initial 
adjudication of the claims at issue in April 2004 in accord 
with Pelegrini.  Notice as to disability ratings or effective 
dates pursuant to Dingess/Hartman was provided to the veteran 
in March 2006, shortly after the United States Court of 
Appeals for Veterans Claims issued its opinion in that case.  
While it is evident that the veteran's claims for service 
connection were not then readjudicated following the issuance 
of Dingess-Hartman notice, see Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of a 
notification defect), any error relating thereto is found to 
be harmless and non-prejudicial to the appellant in this 
case, given that there is no factual predicate for a grant of 
service connection for any of the disorders in question.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
Thus, it is determined that prejudice would not result to the 
veteran were the Board to enter a final decision as to the 
matters herein addressed on their merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service medical 
records, as well as examination and treatment records 
compiled by VA and non-VA medical personnel, as well as 
various other items of evidence.  The record reflects that 
the veteran was afforded one or more VA medical examinations 
during the course of this appeal.  Given that there is ample 
competent evidence of record to render an appellate decision, 
there is no duty to provide any further examination or to 
obtain any additional medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Analysis 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Engagement by the veteran in combat with the enemy is neither 
alleged, nor shown, and, as such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
instance.  Even were that statute applicable to the facts of 
this case, it is noted that 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a nexus between such disability and service, 
both of which are required for a grant of service connection.  

COPD

In this case, the veteran alleges that he suffered from 
multiple respiratory illnesses while on active duty, 
including recurrent pneumonia, and was treated therefor by 
service medical personnel.  He further asserts that such 
illnesses led to the postservice onset of his COPD, 
notwithstanding his longstanding tobacco use.  

Service medical records disclose treatment for tonsillitis in 
April 1946, and for nasopharyngitis in January 1947, with the 
initial diagnoses during the latter period of care being that 
of an acute upper respiratory infection and possible early 
pneumonitis.  Initial X-rays showed moderately increased 
bronchial markings, with repeat testing demonstrating a 
lessening thereof, but continued prominence of those 
markings.  Chest films of December 1948 and July 1949 were 
interpreted as normal or showing no significant abnormality.  
A further episode of acute pharyngitis is identified in 
November 1956.  On the veteran's retirement medical 
examination in January 1967, no complaints or findings of 
COPD were indicated; a chest X-ray was found to be negative.  

Postservice, the existence of lung disease, variously 
diagnosed as emphysema, COPD, and obstructive airways 
disease, is shown beginning in or about 2001.  

Notwithstanding the existence of inservice lung problems and 
current disability involving COPD, the record fails to 
establish a link between the veteran's inservice lung 
dysfunction and the COPD initially shown many years after 
service.  The inservice occurrences are not shown to have 
been productive of disabling residuals or to have been 
followed by chronic respiratory symptoms.  Moreover, no 
medical professional offers any finding or opinion 
specifically linking the veteran's currently shown COPD to 
any period of his military service or incident thereof.  

As to the statements by the veteran relating to the cause of 
his pulmonary disorders, such are incompetent, as he is not 
shown to be in possession of the requisite medical background 
and training.  Espiritu, supra.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for COPD.  As the preponderance of the 
evidence is against this aspect of the veteran's appeal, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz, supra.

Degenerative Disc Disease of the Lumbar Spine

Regarding the claimed low back disorder, the veteran offers 
written and oral testimony that, as part of his inservice 
duties as a military policeman and cook, he engaged in heavy 
lifting, and, in addition, sustained an injury to his low 
back in May 1963, all of which led to the onset of a back 
disorder in service.  Testimony is also set forth that he 
received chiropractic treatment for a period of six to eight 
months following his last service from service, but remains 
unable to remember the name of the attending chiropractor or 
other circumstances of such treatment.  Parenthetically, the 
Board notes that the veteran's inability to recall the 
pertinent details as to that treatment effectively precludes 
further development in order to secure any available 
treatment records.

Service medical records include an entry in March 1963, 
wherein it was noted that the veteran was seeking medical 
assistance for a complaint of low back pain of seven days' 
duration.  An X-ray of the back was noted to be negative.  An 
impression of low back strain was recorded.  

Further medical treatment was obtained in July 1963 for low 
back pain which was tied to the veteran's participation in 
physical training in mid-June 1963.  An X-ray of the back was 
negative on that occasion.  In January 1965, the veteran 
sought medical treatment after he fell down and hurt his back 
two days prior thereto.  An X-ray of the spine was negative 
at that time.  Diagnoses of back strain and a question 
of/rule out disc hernia were entered.  A separation medical 
examination in January 1967 was negative for relevant 
complaints, findings, or diagnoses.  

Postservice, a diagnosis of degenerative disc disease of the 
lumbar spine is shown, beginning in 2001, albeit without 
accompanying competent evidence linking the three inservice 
back episodes to such diagnosis.  There likewise is an 
absence of documented low back symptoms following the most 
recent inservice back problem in January 1965 and until entry 
in 2001 of a diagnosis of disc disease of the lumbar spine.   
Moreover, no medical professional otherwise offers any 
finding or opinion with which to establish a nexus between 
the currently identified disc disease of the lumbar spine and 
the veteran's period(s) of military service or any event 
occurring therein.  In view of the foregoing, the veteran's 
claim for service connection must fail.  Boyer, Mercado-
Martinez, Voerth, supra.  

While the undersigned has fully considered the veteran's oral 
and written testimony offered in support of his entitlement 
to service connection for degenerative disc disease of the 
lumbar spine, the record as a whole is not supportive of such 
entitlement.  To the extent that the veteran offers opinions 
as to medical diagnosis or etiology, including the 
relationship of his current low back disorder to military 
service or any inservice back dysfunction, he is not shown to 
be competent to advance such opinions.  Espiritu, supra.  

As a preponderance of the evidence is against entitlement of 
the veteran to service connection for degenerative disc 
disease of the lumbar spine, denial of such claim is in 
order.  



Tinnitus

Service records indicate that the veteran's military 
occupational specialty was primarily that of a cook.  Service 
medical records are wholly negative for complaints or 
findings involving tinnitus of either ear; no pertinent 
diagnosis is therein set forth.  Its presence is not 
documented by the record until the time of a VA audiological 
examination in December 2003, when a diagnosis of bilateral 
tinnitus was set forth.  At that time, it was noted by the 
veteran that his tinnitus had started three to four years 
prior thereto and was occurring two to three times monthly, 
lasting five to ten seconds with a low pitch.  In the opinion 
of the VA examiner, the veteran's tinnitus was not consistent 
with noise exposure or acoustic trauma, based on its reported 
frequency and, thus, it was determined that it was not at 
least as likely as not that the veteran's tinnitus was 
service related.  

Notwithstanding a showing of current disability involving 
tinnitus, there is absent from the record any competent 
evidence of a nexus between the veteran's tinnitus and his 
military service.  No medical professional either expressly 
or implicitly links the veteran's tinnitus to his period(s) 
of active duty or any event thereof.  Rather, competent 
evidence contraindicates any such nexus.  As such, denial of 
the veteran's claim for service connection for tinnitus is 
warranted.  Boyer, Mercado-Martinez, Voerth, supra.  

Dermatitis of the Hands

While in service, the veteran was treated from March to May 
1948 for a scaly, scabby lesion of the left hand, and in 
August 1948, he received medical care for left hand 
blistering.  Further medical assistance was received in 
December 1949 and May 1950 for a skin disorder of the hands 
and fingers; acute dermatophytoid of the hands was diagnosed 
in July 1950.  From March to May 1952, there was noted to be 
fungal involvement of both hands, and beginning in January 
1953, eczema of the skin of the fingers was found to be in 
evidence and its presence continued to be noted through 
August 1953.  In September and October 1953, the veteran was 
treated for a fungal infection of the hands.  A skin sore of 
the right hand and fingers was noted at the time outpatient 
medical assistance was sought in December 1955.  

While much skin involvement of the hands is shown in service 
prior to 1956, none is demonstrated beyond that point, 
including a medical examination at the time of service 
separation in January 1967.  During postservice years, 
treatment for cutaneous lupus and systemic lupus erythematous 
is indicated beginning in 2001.  Treatment for dermatitis was 
received in July 2002, but it appears that such dermatitis 
was in the area of the lower extremities.  On a VA medical 
examination in December 2003, the veteran reported that his 
dermatitis, which he described as lupus, had been present 
since 1999 or 2000, and he did not relate his current 
dermatitis to any inservice dermatitis.  Clinically, there 
was a maculopapular eruption over the dorsal surface of both 
hands, which was overshadowed by extensive ecchymoses over 
both hands and other portions of the upper and lower 
extremities, which were in the examiner's words "undoubtedly 
related to prednisone therapy."  A diagnosis of dermatitis 
was recorded.  

There is in this instance a showing of current disablement 
due to dermatitis of the hands.  Absent from the record, 
however, is any competent evidence demonstrating a link 
between such dermatitis and any inservice skin disturbance.  
No medical professional offers any finding or opinion 
establishing a nexus between currently shown disability and 
military service.  Moreover, the existence of chronic 
dermatitis of the hands is not identified in service or for 
many, many years following the veteran's retirement from 
service.  That being the case, it must be concluded that a 
preponderance of the evidence is against entitlement to 
service connection for dermatitis of the hands and the appeal 
as to that matter must be denied.  Boyer, Mercado-Martinez, 
Voerth, supra.  




ORDER

Service connection for COPD is denied.  

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

Service connection for tinnitus of either ear is denied.  

Service connection for dermatitis of either hand is denied.  



____________________________________________
ANTHONY MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


